Order filed January 12, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00938-CV
                                   ____________

                          ADRIENNE GALLIEN, Appellant

                                           V.

   GOOSE CREEK CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                          Appellee


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-10149


                                      ORDER

      This is an appeal from a judgment signed July 11, 2011. The clerk’s record was filed
December 27, 2011.

      Our review has determined that the motion for new trial was untimely filed on
October 20, 2011. The letter of assignment references a motion for new trial filed August
11, 2011.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before January 24, 2012, containing a copy of a timely filed motion for new trial.
       If the motion for new trial is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted item is
not a part of the case file.



                                     PER CURIAM




                                                2